361 S.W.3d 443 (2011)
Timothy HOLLINGSHEAD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73589.
Missouri Court of Appeals, Western District.
November 29, 2011.
*444 Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Timothy Hollingshead appeals the denial of his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing, by the Circuit Court of Jackson County, Missouri. We affirm. Rule 84.16(b).